     Case 4:20-cv-00110-JHM Document 5 Filed 11/23/20 Page 1 of 5 PageID #: 20




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

CHRISTIAN J. LOYD                                                                       PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:20-CV-P110-JHM

DAVIESS COUNTY DETENTION CENTER et al.                                              DEFENDANTS

                                  MEMORANDUM OPINION

        Plaintiff Christian J. Loyd filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, the action will be

dismissed.

                                   I. SUMMARY OF CLAIMS

        Plaintiff is a pretrial detainee at the Daviess County Detention Center (DCDC). He

names as Defendants the DCDC and, in their official capacities, the following DCDC

employees: Major Jack Jones; Sgt. Bryan Myers; and Deputy James Emmick.

        Plaintiff alleges that his “cell keeps leaking water on [his] bed.” He states that his legs

have scars from bug bites and that he has twice asked to move cells with no luck. He further

states that he gave Defendant Emmick a note explaining that he had a “conflict plus bugs were

biting me[.] I need to be moved cells and still no one moved me.” He also asserts that on

June 26, 2020, while in court from 10:00 a.m. to 11:00 a.m., “there were inmates in restriction

from population b/c corna virus they had no masks and closer than six feet.”

        As relief, Plaintiff asks for monetary and punitive damages and to be transferred to

another jail.
  Case 4:20-cv-00110-JHM Document 5 Filed 11/23/20 Page 2 of 5 PageID #: 21




                                          II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the court

determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). When determining whether a plaintiff has stated a claim upon

which relief can be granted, the Court must construe the complaint in a light most favorable to

Plaintiff and accept all of the factual allegations as true. Prater v. City of Burnside, Ky., 289

F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings,

Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint

must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       The Court finds that Plaintiff’s allegations related to the conditions of his cell; that he

was refused a transfer to another cell; and that he was in proximity to other inmates “in

restriction from population b/c corna virus” fail to state a claim upon which relief may be granted

as set forth below.

       The Eighth Amendment provides a convicted inmate the right to be free from cruel and

unusual punishment, and the Due Process Clause of the Fourteenth Amendment provides the

same protections to pretrial detainees. Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018). The

Sixth Circuit has “historically analyzed Fourteenth Amendment pretrial detainee claims and




                                                  2
    Case 4:20-cv-00110-JHM Document 5 Filed 11/23/20 Page 3 of 5 PageID #: 22




Eighth Amendment prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro

Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)).1

       To satisfy the objective component of an Eighth Amendment claim, a prisoner must show

that he “is incarcerated under conditions posing a substantial risk of serious harm,” Farmer v.

Brennan, 511 U.S. 825, 834 (1994); see also Miller v. Calhoun Cty., 408 F.3d 803, 812 (6th Cir.

2005), or that he has been deprived of the “minimal civilized measure of life’s necessities.”

Wilson v. Seiter, 501 U.S. 294, 298 (1991) (internal quotation marks omitted); see also Hadix v.

Johnson, 367 F.3d 513, 525 (6th Cir. 2004) (“To succeed in an Eighth Amendment challenge, [a

prisoner] must establish that . . . a single, identifiable necessity of civilized human existence is

being denied . . . .”). The Constitution “does not mandate comfortable prisons.” Wilson, 501

U.S. at 298 (internal quotation marks and citation omitted).

       In the instant case, Plaintiff has failed to state a claim because his allegations do not

satisfy the objective requirements. See Schwab v. Kent Cty. Corr. Facility, No. 1:20-CV-290,

2020 WL 1969379, at *8-9 (W.D. Mich. Apr. 24, 2020) (finding that pretrial detainee did not

allege objective requirements of a constitutional violation for his allegations that “the jail is too

cold, the cleaning supplies are inadequate, the hot water is inadequate, the hygiene supplies are

inadequate, or that exercise opportunities are inadequate”), appeal dismissed sub nom., Schwab

v. Kent Cty., No. 20-1531, 2020 WL 5357824 (6th Cir. July 21, 2020); Taylor v. Clark, No. 3:19-

1
  At this time, the Sixth Circuit has recognized only one explicit exception to the general rule that
rights under the Eighth Amendment are analogous to rights under the Fourteenth Amendment.
This exception applies to excessive-force claims brought by pretrial detainees. Id. at 938 n.3
(noting that Kingsley v. Hendrickson, ––– U.S. ––––, 135 S. Ct. 2466 (2015), abrogated the
subjective-intent requirement for Fourteenth Amendment excessive-force claims and that the
standard which governs claims by pretrial detainees may be shifting, but declining to apply the
Kingsley standard to a claim of deliberate indifference to a serious medical need brought by a
pretrial detainee).
                                                   3
  Case 4:20-cv-00110-JHM Document 5 Filed 11/23/20 Page 4 of 5 PageID #: 23




CV-P763-RGJ, 2019 WL 6898672, at *2 (W.D. Ky. Dec. 18, 2019) (dismissing pretrial

detainee’s “claims based upon the presence of insects at LMDC because he has failed to provide

any detail regarding the level or length of his exposure to these conditions, his proximity to these

conditions, or the effects of this exposure on him, if any.”) (citing Lamb v. Howe, 677 F. App’x

204, 209 (6th Cir. 2017)); Harris v. Ohio, No. 1:19-CV-383, 2019 WL 2477354, at *6 (S.D.

Ohio June 13, 2019) (finding that plaintiff’s conclusory allegations that his cell was generally

filthy, the ventilation was not properly functioning, and bugs were in his cell did not amount to a

deprivation of “the minimal civilized measure of life’s necessities.”), report and

recommendation adopted, No. 1:19-CV-383, 2020 WL 3893694 (S.D. Ohio July 10, 2020);

Oliver v. Powell, 250 F. Supp. 2d 593, 604 (E.D. Va. 2002) (finding that allegations that cell

contained roaches, leaky toilets, peeling paint and writing on the wall did not state a claim under

the Eighth Amendment).

       Further, Plaintiff does not have a constitutionally protected right to be assigned to a

particular prison, security classification, or housing assignment. Olim v. Wakinekona, 461 U.S.

238 (1983); Meachum v. Fano, 427 U.S. 215 (1976); Montanye v. Haymes, 427 U.S. 236 (1976).

See Sandin v. Conner, 515 U.S. 472, 484-87 (1995) (confinement in particular part of prison or

jail does not implicate due process absent “atypical and significant hardship” “in relation to the

ordinary incidents of prison life”). Although Plaintiff states that part of the reason he asked to

move cells was that he had a “conflict,” he does not explain what “conflict” he is referring to.

He does state that he is “in cell with federal inmate and I’m state inmate. Don’t know if that

matter but doesn’t seem right.” However, there is no constitutional right which prohibits housing

federal and state inmates together. See, e.g., Blackwell v. Cascade Cty., No.

CV1800013GFBMMJTJ, 2018 WL 5557112, at *3 (D. Mont. Aug. 3, 2018), report and
                                                  4
      Case 4:20-cv-00110-JHM Document 5 Filed 11/23/20 Page 5 of 5 PageID #: 24




recommendation adopted, No. CV-18-13-GF-BMM-JTJ, 2018 WL 5473039 (D. Mont. Oct. 29,

2018).

         Finally, the Court finds that Plaintiff’s allegations related to other prisoners potentially

exposing him to the coronavirus also fails to state a constitutional claim. He simply alleges that

on one day, while in court for one hour, “there were inmates in restriction from population b/c

corna virus they had no masks and closer than six feet.” He does not state that he did not have a

mask or whether any of the inmates in questions were later found to have the coronavirus much

less that he himself contracted coronavirus as a result of this exposure. His claims are merely

conclusory and lack the requisite factual specificity. Some factual basis for claims must be set

forth in the pleadings. Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir. 1986). The

Court is not required to accept such conclusory and unsupported statements. Dellis v. Corr.

Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001).

                                         III. CONCLUSION

         For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:    November 23, 2020




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.009




                                                    5
